     Case 1:20-mc-22829-UNA Document 4 Entered on FLSD Docket 07/13/2020 Page 1 of 1

                                        M IN UTE O RD ER                                              Page6
                                M agistrate Judge Lauren F.Louis
                 AtkinsBuildingCourthouse-11th Floor                      Date:7/10/20          Time:1:30p.m.
Defendant: cesarHoracio Duarte Jaquez J#: 20966-104         case #: 20-22829-M C-UNA
AUSA: Jason W u                                     Attorney:HenryBell/ArmandoRosquete/luan Morilla,PHV
Violation: EXTRADITION/MEXICO                              Surr/ArrestDate:7/8/2020         YOB:1963

Proceeding: lnitialAppearance                                 CJA Appt:
Bond/PTD Held:t-Yes C No               Recomm ended Bond:
Bond Setat:                                                     Co-signed by:
 1- surrenderand/ordonotobtainpassports/traveldocs                   Language:        Spanish
 c ReporttoPTSasdirected/or        x'saweek/monthby                   Disposition:
   phone:      x'saweek/monthinperson                                                .          .
    Random urine testing by Pretrial
 f- services
    Treatm entasdeem ed necessary                                     Defendant consented to appearvia video
 f- Refrain from excessive use ofalcohol
 1
 - Participate in m entalhealth assessm ent & treatm ent               Govt requests3 days to file m otion re:
 C- Maintainorseekfull-timeemployment/education                       detentionand Defensehas3daysto
 f- Nocontactwithvictims/witnesses,exceptthroughcounsel               fespond
 f- No firearm s
 r- Notto encum berproperty                                           A telephonic statusconference w as
 1
 - M aynotvisittransportation establishm ents                         originally setin court;butaftercourt,
     Homeconfinement/ElectronicMonitoringand/or                       thehearingwascancelledandaBond
 C
     Curfew         pm to          am,paidby                          hearingwasthensetfor7/24/20before
 r- Allow ances:M edicalneeds,courtappearances,attorney visits,       M agistrate Judge Louis
    religious,em ploym ent
 î-' Travelextended to:                                                Tim e from today to          excluded
 C Other:                                                              from Speedy TrialClock
NEXT COURT APPEARANCE   oate:            Tim e;        Judge;                          Place;
ReportRE Counsel:
PTD/BondHearing:
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R. 13:33:22                                               Tim e in Court:        30 m ins
                                 s/Lauren F.Louis                                    MagistrateJudge
